Exhibit 99.1 1Q 2010 Earnings Conference Call May 6, 2010 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effects of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its businesses and for budget planning purposes. 4 Chris French CEO and President 5 1Q ‘10 Highlights qNet Income - 1Q 2010 net income of $6.8 million qOperating results - Net income from continuing operations of $6.6 million up 7%, with wireless up 4% qCable Loss - Net loss from the cable segment of $1.3 million Net Income (in millions) Net Income from Continuing Operations (in millions) 6 1Q ’10 Wireless Highlights nSteady Wireless growth - customers up 5% in the last year, net adds up 7% this quarter nQuarterly churn improves -Q1 ‘10 churn of 1.91% compared to 1.99% for Q4 ‘09 and 2.15% for Q1 ’09 nWireless upgrades completed - Capital Spending reduced as wireless high speed data upgrade and coverage improvement programs are completed PCS Customers (000s) 7 1Q ’10 Other Highlights nCable Triple Play - 68% of acquired homes passed upgraded through March 31 nNorth River commitments delivered - DSL service available to 100% of North River customers, up from 50% at year end n Substantial DSL growth - DSL subs up 5% in Q1 2010 nDiscontinued Operations - Converged Services sale process continues DSL Customers (000s) 8 Adele Skolits CFO and VP of Finance 9 EPS Earnings Per Share Earnings per Share from Continuing Operations nSolid Earnings- EPS from continuing operations of $.28 in 1Q ’10, up 8% 10 Profitability OIBDA for the QuarterEnded ($ millions) 11 OIBDA Change between 1Q’09and 1Q’10 in thousands Wireless nAverage customersand service revenues up 5% nOperating costs associated with PCS network upgrades Wireline nService revenues up 3% Cable nRevenues up despite having sold 7% of the RGU’s nIncreased costs associated with network upgrades and adding 1,172 net adds in Q1’10 vs. loss of 69 in Q1’09 12 Cash Flows Cash Flows ($ millions) nOperating cash flow - Lower due to timing of payments vendor, tax and Sprint payments nCapex - Expenditures flat with Q1’09 and lower than previous quarters as Wireless network improvements slow nCost of Capital will drop - The balance sheet will enable us to use leverage to acquire JetBB, shifting the fundamental capital structure and dropping capital costs 13 Earle MacKenzie EVP and COO 14 Key Operational Results - Wireless PCS Customers (000s) 15 Key Operational Results - Wireless Gross Additions Net Additions nDecrease in churn from 2.15% in Q1 ‘09 and 1.99% in Q4 ‘09 to 1.91% in Q1 ’10 nImprovements in retention lead to a 7% increase in net adds nBad Debt write-offs and credits are down 5% Q1’10 over Q1’09 16 Key Operational Results - PCS Gross Billed Revenue per User - Data & Voice 1 1 - Before Service credits, bad debt, Sprint Nextel fees.See reconciliation of Non-GAAP financial measures on slide 24 17 PCS Revenues Gross Billed Revenues ($ millions) 18 PCS Customers Top Picks Q1 2010 nTop Service Plans - 49% of Gross Adds uEverything Data Family uEverything Messaging Family 1500 uEverything 450 nTop Devices - Shentel Controlled Channels uSanyo 3810 12% uSanyo 2700 11% uBlackberry Curve 9% uSamsung Exclaim 9% uLG Rumor 2 9% uMobile Data Cards 7% 19 Meeting PCS Customer Needs nGrowth in sites and EVDO coverage has slowed nExpanded data offering uOver 95% POP’s with EVDO coverage nFuture investments success based or maintenance related Number of Cell Sites 20 Key Operational Results - Wireline nModest access line loss n46% overall broadband penetration n12% growth in DSL customers since 3/31/09 Access lines (000s) Internet Customers (000s) 1 DSL only available within LEC area 2 Dial-up offered inside and outside the LEC area 21 Key Operational Results - Cable nUpgrades continue to result in substantial RGU growth n68% of homes passed upgraded in acquired markets nVoice service launched Cable Segment Net RGU Growth 22 Key Operational Results - Cable 12/31/08 3/31/09 12/31/09 3/31/10 Video Homes Passed Penetration 38.70% 38.50% 40.50% 41.30% High-speed Internet Available Homes Penetration 5.80% 6.20% 8.10% 10.10% Voice Available Homes - - - Penetration n/a n/a n/a 0.60% 23 Investing in the Future nWireless expansion slows to success-based coverage & capacity adds in 2010 nComplete program to increase broadband speeds to 10 MB+ in LEC area nIncreased miles and capacity of fiber nComplete upgrade of existing cable systems to 2-way to provide triple play of services nInitial JetBB upgrades Capex Spending 24 Q&A 25 Appendix 26 Non-GAAP Financial Measure - Billed Revenue per Subscriber Dollars in thousands (except subscribers and revenue per subscriber) 1Q '09 1Q '10 Gross billed revenue Wireless segment total operating revenues Equipment revenue -1,270 -1,218 Other revenue -2,174 -2,488 Wireless service revenue Service credits Write-offs Management fee Service fee Gross billed revenue Average subscribers Billed revenue per subscriber
